EXAMINER'S AMENDMENT/COMMENT
This Office action is in response to the amendment filed 12/10/21.  As requested, claims 1, 3, 5, 9, 13, 15, 18, 20, 22 and 24-26 have been amended and claims 2, 4, 6, 7, 10, 11, 16, 19, 21 and 27-28 have been cancelled.  New drawings have been entered.
In response to the amendment, the objection to the drawings and specification have been withdrawn, the 112(b) rejection of claims 1-3, 5, 8, 9, 12-15, 17-18, 20 and 22-27 has been withdrawn, the 112(d) rejection of claims 23-25 has been withdrawn, and the 103 rejection of claims 1, 5, 8, 9, 13, 15, 18 and 26 as being unpatentable over U.S. Patent No. 1,316,915 (hereinafter “Meyer et al.”) in view of U.S. Patent No. 2,828,737 (hereinafter “Hale”) has been withdrawn.
Claims 1, 3, 5, 8-9, 12-15, 17-18, 20 and 22-26 are allowed.
The reasons for allowance are stated in the Office Action of 6/10/21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM M LEWIS/Primary Examiner, Art Unit 3786